Name: 2002/69/EC: Commission Decision of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 387)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  Asia and Oceania;  agricultural policy
 Date Published: 2002-01-31

 Avis juridique important|32002D00692002/69/EC: Commission Decision of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 387) Official Journal L 030 , 31/01/2002 P. 0050 - 0051Commission Decisionof 30 January 2002concerning certain protective measures with regard to the products of animal origin imported from China(notified under document number C(2002) 387)(Text with EEA relevance)(2002/69/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Under Directive 97/78/EC the necessary measures must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious risk to animal or human health appears or is spreading.(2) Under Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition(2) the necessary measures must be adopted as regards the import of certain products from third countries and intended for animal nutrition, where any cause likely to constitute a serious danger to animal or human health appears or is spreading.(3) Under Council Directive 96/23/EC on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(3), the production process of animals and primary products of animal origin shall be monitored for the purpose of detecting the presence of certain residues and substances in live animals, their excrements and body fluids and in tissue, animal products, animal feed and drinking water.(4) Following the detection of chloramphenicol in certain aquaculture and fishery products imported from China, the Commission adopted Decision 2001/699/EC, concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in China and Vietnam(4).(5) Furthermore, an inspection visit to China carried out on the spot by Community experts has identified serious shortcomings as regards veterinary medicines regulation and the residue control system in live animals and animal products, which may lead to the presence of harmful residues, including chloramphenicol, in products intended for human or animal consumption, presenting a risk to their health.(6) The inspection visit has also revealed a severe non-observance by the Chinese competent authorities of the numerous commitments and guarantees they have provided to the Commission, as regard the control of residues and substances which may be a danger to public and animal health.(7) Therefore it is necessary to suspend the imports of products of animal origin from China intended for human or animal consumption. Nevertheless, a derogation should be provided for casings and fishery products except crustaceans, which are caught, frozen and packed in their final packaging at sea and landed directly on Community territory, such products not being concerned by the risk identified above.(8) Also, with a view to minimize negative trade effects in a manner proportionate to the management of the risk, this Decision authorizes the imports into the Community, during a period of 6 weeks, of consignments which have left China before the entry into force of this Decision, on condition that they are subjected to intensified monitoring and testing to ensure their safety.(9) This Decision shall be reviewed in the light of information provided by the competent authorities of China, any results from the increased monitoring and testing carried out by Member States on consignments arriving before 14 March 2002 and, if necessary, on the basis of the results of a new inspection visit carried out on the spot by Community experts.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to all products of animal origin imported from China and intended for human consumption or animal feed use.Article 21. Member States shall prohibit the imports of products referred in Article 1.2. By derogation to point 1, Member States shall authorize the imports of casings and fishery products, except crustaceans, which are caught, frozen and packaged in their final packaging at sea and landed directly on Community territory.Article 31. By derogation to point 1 of Article 2, Member States shall authorise, until 14 March 2002, the imports of consignments of such products which have left China before 31 January 2002, when the monitoring provided for in paragraph 2 can demonstrate that these consignments do not constitute a risk for public health.2. For this purpose, Member States shall extend the checks as laid down by Decision 2001/699/EC to all products of animal origin covered by paragraph 1 to other residues of veterinary drugs, pesticides, contaminants and prohibited substances.Article 4All expenditures incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the information provided by the Chinese competent authorities, any results from the increased monitoring and testing carried out by Member States on consignments arriving before 14 March 2002 and, if necessary, on the results of an on the spot inspection visit by Community experts.Article 7This Decision is addressed to the Member States.Done at Brussels, 30 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 333, 29.12.2000, p. 81.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 251, 20.1.2001, p. 11.